IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 43826/43827

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 652
                                                )
       Plaintiff-Respondent,                    )   Filed: August 23, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CHAD THOMAS FERGUSON,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentences of ten years, with a minimum period of
       confinement of three years, for two counts of felony injury to child, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Andrea W.
       Reynolds, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Chad Thomas Ferguson pled guilty to two counts of felony injury to child, Idaho Code §
18-1501(1) and the district court imposed unified ten-year sentences, with a minimum period of
confinement of three years, to run concurrently. Ferguson appeals, contending that his sentences
are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ferguson’s judgments of conviction and sentences are affirmed.




                                                   2